      CASE 0:19-cv-00999-DWF-LIB Document 6 Filed 04/24/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                                  Court File No. 19-cv-999 (DWF/LIB)
K.R., a minor, by and through his parent
and natural guardian, Kali Proctor,
G.H., a minor, by and through her parent
and natural guardian, Katelyn Hansen, and
P.K., a minor, by and through his parent
and natural guardian, Roynetter Birgans,           ORDER GRANTING EXTENSION
                                                     OF TIME TO RESPOND TO
                           Plaintiffs,                         COMPLAINT
vs.

Duluth Public Schools Academy
d/b/a Duluth Edison Charter Schools,

                           Defendant.


      Based upon the Stipulation entered into between the above-named Plaintiffs and

Defendants [Docket No. 4], IT IS HEREBY ORDERED that the time within which

Defendant shall answer or otherwise respond to Plaintiff’s Complaint be extended to and

include May 21, 2019.



DATED: April 24, 2019                          s/Leo I. Brisbois
                                               Leo I. Brisbois
                                               U.S. MAGISTRATE JUDGE
